Title: [Monday October 30th. 1775.]
From: Adams, John
To: 


      Monday October 30th. 1775. The Committee appointed to prepare an Estimate, and to fit out the Vessells, brought in their report, which being taken into Consideration. Resolved that the second Vessell ordered to be fitted out on the 13th. instant, be of such a Size as to carry fourteen Guns, and a proportionate number of Swivels and Men. Resolved that two more Vessels be fitted out with all expedition; the one to carry not exceeding twenty Guns and the other not exceeding thirty six Guns, with a proportionable number of Swivells and Men, to be employed in such manner for the protection and defence of the United Colonies, as the Congress shall direct. Resolved that four Members be chosen and added to the former Committee of three, and that these seven be a Committee to carry into Execution, with all possible Expedition, as well the Resolutions of Congress passed the thirteenth Instant, as those passed this day for fitting our armed Vessells. The Members chosen, Mr. Hopkins, Mr. Hewes, Mr. Richard Henry Lee and Mr. John Adams. This Committee immediately procured a Room in a public house in the City, and agreed to meet every Evening at six o Clock in order to dispatch this Business with all possible celerity.
     